           Case 2:21-cv-00474-APG-NJK Document 8 Filed 04/15/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     LASHAWN EZELL, et al.,
 7                                                         Case No. 2:21-cv-00474-APG-NJK
            Plaintiffs,
 8                                                                      ORDER
     v.
 9
     JAMES CASSIDY, et al.,
10
            Defendants.
11
12         On April 14, 2021, the parties filed a notice regarding service of the motion at Docket No.
13 1 on third-party witness Davion Allen. Docket No. 7. The parties appear to request an extension
14 of time to serve the motion on Mr. Allen. See id. at 2, 3. “A request for a court order must be
15 made by motion.” Fed. R. Civ. P. 7(b)(1).
16         IT IS SO ORDERED.
17         Dated: April 15, 2021
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                    1
